DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 3-4  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2(a)(1) as being anticipated by CN 103112127, hereinafter CN’ 127 listed in IDS with machine translation provided dated 04/20/2021
Regarding Claim 1, CN ‘127 discloses an injection molding die for molding a resin hollow body including a straight tubular portion having an inner peripheral surface that does not have a tapered portion for die removal (Figure 1, [0034],  plastic barrel-1, hollow  body to include a straight pipe portion no tapered portion on an inner peripheral surface), the injection molding die comprising a core (Figure 4,[0040][0041], mold core-3c ) including a cylindrical portion configured to form the inner peripheral surface of the straight tubular portion (Figure 4, [0040], cylindrical portion-3b, the injection mold-3 includes a core having a straight cylindrical portion forming an inner peripheral surface of the straight tube portion), wherein a groove recessed inwardly in a radial direction is formed over a whole circumference of the cylindrical portion in an end portion of the core on a first side in an axial direction (Figure 13, [0041] , [0045], molding portion- 3b of the core- 3c has a groove 3e recessed toward inner side in a radial direction in an end portion of the core 3c), the end portion corresponding to a rear end portion of the resin hollow body in a die-removal direction (Figure 4, [0048], core -3c at the rear end portion of the resin hollow body).
Regarding Claim 2, CN’127 discloses an outer die placed such that cavities are formed between the outer die and an end surface of the core on a second side in the axial direction and between the outer die and an outer peripheral surface of the core (Figure 5, 8-9 ,[0044],  outer die-2 to form a die cavity between outer die and an end surface of the second side which is radially outward location of the mold assembly-3)  , the outer die being displaceable to separate from the core toward the second side in the axial direction  and toward an outer side in the radial direction ([0044], to smoothly ensure plastic barrel-1 is demoulded properly, the outer die-2 is first separated in the demoulding process and the plastic barrel-1 is positioned on the mold assembly-3 ), wherein the core includes an air passage penetrating through the core in the axial direction ([0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEBJANI ROY/Examiner, Art Unit 1741                

/MARC C HOWELL/Primary Examiner, Art Unit 1774